Name: Commission Regulation (EC) No 689/2004 of 14 April 2004 amending Regulation (EC) No 414/2004 adopting specific measures with a view to adapting the arrangements for administering tariff quotas on banana imports as a result of the accession of new Member States on 1 May 2004
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32004R0689Commission Regulation (EC) No 689/2004 of 14 April 2004 amending Regulation (EC) No 414/2004 adopting specific measures with a view to adapting the arrangements for administering tariff quotas on banana imports as a result of the accession of new Member States on 1 May 2004 Official Journal L 106 , 15/04/2004 P. 0017 - 0018Commission Regulation (EC) No 689/2004of 14 April 2004amending Regulation (EC) No 414/2004 adopting specific measures with a view to adapting the arrangements for administering tariff quotas on banana imports as a result of the accession of new Member States on 1 May 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 414/2004(2) adopted the measures required to identify in particular the traditional operators established in the Community who supplied the markets of the new Member States in 2000, 2001 and 2002, with a view to the measures to be adopted to adapt the arrangements for administering tariff quotas on banana imports as a result of the accession of new Member States on 1 May 2004.(2) Article 6(2) of Regulation (EC) No 414/2004 specifies the supporting documents which operators must supply to the competent authorities in order to be recognised as traditional operators. In view of the difficulties encountered by operators in obtaining copies of the documents held by other operators to attest that the products have actually been released for free circulation in the country of destination, additional supporting documents which may be produced should be specified. These documents should attest in particular that the products have been dispatched to the country of destination and have been sold to an operator to supply the market of the country concerned.(3) The provisions of this Regulation are intended to take account of the transitional difficulties encountered by operators and may not prejudice any measures that might subsequently be adopted by the Commission for the purposes of administering the import arrangements in question.(4) Article 6 of Regulation (EC) No 414/2004, and Article 7 thereof relating to notifications from the Member States, should therefore be amended accordingly, and the new provisions should apply from the date of entry into force of that Regulation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 414/2004 is hereby amended as follows:1. The following paragraph is added to Article 6:"4. If the operator concerned is not able to provide the proofs of release for free circulation referred to in the second subparagraph of paragraph 2, he or she must provide proof that the products have been dispatched to a new Member State and present the documents referred to in point (g) of the first subparagraph of paragraph 2, accompanied by proofs of payment. In such cases, the duly annotated Community transit document may be accepted as proof that the products have been dispatched to the new Member State. These additional proofs must be submitted by 21 April 2004 at the latest.The above subparagraph shall apply for the purposes of fixing a provisional specific reference quantity for the issuing of licences for imports of bananas in the months of May and June 2004."2. In Article 7(3), "15 April 2004" is replaced by "23 April 2004".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 7 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 2587/2001 (OJ L 345, 29.12.2001, p. 13).(2) OJ L 68, 6.3.2004, p. 6.